Case 1:19-cr-00699-JGK Document 13 Filed 03/30/20 Page 1of1

LAW OFFICES OF ©
DEPANFILIS. & \VALLERIE, LLC

Anthony J. DePanfilis*
John E. Vallerie, Jr. (1930-1997)

David W. Stergas Frank P. Bevilacqua
Marc J. Grenier Joseph DaSilva, Jr.
*Also admitted in NY Thomas L. McKirdy, Jr.

 

March 30, 2020

Honorable John G. Koeltl
United States District Judge
Southern District of New York
One St. Andrew's Plaza

New York, NY 10007

Re: Inthe Matter of James T. Booth
Docket No.: 0208 1:19cr00699 (JGK)

Dear Judge Koeltl:

| am writing to you regarding the sentencing of my client, James T. Booth, which
is currently scheduled to take place on Thursday, April 9, 2020. In light of the current
circumstances surrounding COVID-19 and my client’s advanced age of 74 years, | am
respectfully requesting that sentencing be adjourned to sometime in the early part of June
2020.

Thank you in advance for your kind attention to this matter.

Very truly yours,
DICTATED BUT NOT READ

Frank P. Bevilacqua, Esq.
Juris No. 421325

FPB/ars

cc. Deputy Donnie Fletcher (via electronic mail: Donnie_Fletcher@nysp.uscourts.gov)
Robert L. Boone, Assistant U.S. Attorney (via electronic mail: Robert. Boone@usdoj.gov)
Sandra Campbell (via electronic mail: Sandra_Campbell@nysp.uscourts.gov)

25 Belden Avenue, PO. Box 699, Norwalk, Connecticut 06852-0699, (203} 846-9585, Fax: (203) 847-2849
E-mail; info@dandvlaw.com
www.dandvlaw.com
